TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00039-CV


                                   S. C. and L. C., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


                   FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         NO. 302,464-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants S. C. and L. C. filed their notices of appeal on January 13, 2020. The

appellate record was complete February 2, 2020, making appellants’ briefs due February 24,

2020. On February 24, 2020, counsel for L. C. filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Edith S. Kohutek and Bradley K.

Williamson to file appellants’ briefs no later than March 16, 2020. If the briefs are not filed by

that date, counsel may be required to show cause why they should not be held in contempt of

court.
              It is ordered on February 27, 2020.



Before Justices Goodwin, Kelly, and Smith




                                               2